Form SUl\/l

UNITED STATES BANKRUPTCY COURT
Northern District of California

 

ln Re:

Cecilia P. Mangaoang Debtor(s) Bankruptcy Case No.: 18*52245
Chapter: 13

Cecilia Mangaoang Plaintiff(s)

Vs. _ .

Special Default Services, lnc. Det`endant(s) Adversary Proceeding No. 18_05062

 

(See attachment Jfor additional defendant(s))

 

 

SUMMONS AND NOTICE OF SCHEDULING CONFERENCE
IN AN ADVERSARY PROClLlEDltlL\l’£t}E/_lf WEO
YOU ARE SUMMONED and required to file a motion or answer to thetcomplaint which is attached to this

summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons, except that
the United States and its offices and agencies shall tile a motion or answer to the complaint within 35 days.

 

United States Banl<_ruptcy Court
280 South First Street
Room 303 5
San lose CA 95l l3

 

At the same time, you must also serve a copy of the motion or answer upon the plaintiffs attorney

 

Cccilia l\/langaoang
2901 Capewood Lane
San Jose` CA 95l32

 

 

 

lf you make a motion, your time to answer is governed by Banl<ruptcy Rulc 7012.

YOU ARE NOTlFlED that a scheduling conference in the adversary proceeding commenced by filing of the
complaint will be held at the following time and place

 

DATE: Febiuary l_l, 2019 TIME: 10:00 Al\/I

 

 

LOCATION: U‘S'. Courthouse and Federal Bldg., 280 S lst Street, Courtroom 3020 3rd Fl., San Jose, CA 95113

 

 

 

IF YOU FAIL TO RESPOND TO THIS SUMl\/IONS, YOUR FAILURE WILL BE DEEMED TO BE
CONSENT TO EN'I`RY OF A JU])Gl\/[ENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
PLAINTIFF SHALL PROMPTLY SERVE A COPY OF THE BANKRUPTCY DISPUTE RESOLUTION
PROGRAM INFORMATION SHEET ON ALL PARTIES. A COPY OF THE INFORMATION SHEET IS
AVAILABLE ON THE COURT‘S WEBSITE AT WWW.CANB.USCOURTS.GOV AN]) THE CLERK'S
OFFICE.

For the Court:

Edward .l. Ennnons
Clei'l{ of Coul‘t
United States Banl<:ruptcy Court

 

Dated: 12/4/18
Angela Wong
Deputy Clerl<

Case: 18-05062 Doc# 8 Filed: 12/13/18 Entered: 12/13/18 15:58:24 Page 1 of 3

 

xii $t" IEC l 3 girls

CERTIFICATE ()F SERVICE fit i'"_'§§?”lnrj
- 4 l l F-!hi?F‘Fii QF‘T:!MG §~i_: §}{]HHFPVE .E;Q§‘;;
l, iii 'L i""l i'i:'°;’i~ MM\£ 653 ibt ®’F"“/"`J{”"" (nar_ne), certify that service of this surnr;r$i?diisfitS nd “£ forma M~~'”""'

 

copy of the complaint was made Diz'€: = ;l: f 1917 i 9 (date) by: wax we MM§M?"/{¢ J:M

V//Mail Servicc: chular, first class United States mail, postage fully preepaid, addressed to:

33 Personal Service: By leaving the process with defendant or with an officer or agent of defendent at:

rmi Residence Service: By leaving the process with the following adult as:

Q/ Certificd Mail Service on an lnsured Depository lnstitution: By sending the process by certified mail
addresses to the following officer of the defendant atc

la Publication:The defendant was served as follows:[Describe briefly]

id State Law:The defendant was served pursant to the laws of State of
as follows:[Describe briefly]

 

lf service was made by personal service,by residence service, or pursuant to state law, l further certify that l am, and

at all times during the service of process was, not less than 18 years of age and not a party to the matter concerning
which service of process was made

Under penalty of perjury, l declare that the foregoing is true and correct.

Date i)t;£(/ -"l*§ Wi g Signature MWM}=WW";]Q~’
PrintName: A~,a/LHDA /Wfi‘?\)c$ A%LWQ
Business Address: 1575 /’ C@ch/'Q'“J 511
§¢'/W“ W"_: €M" &?@"‘ZJE
ff

 

 

Case: 18-05062 Doc# 8 Filed: 12/13/18 Entered: 12/13/18 15:58:24 Page 2 of 3

ADDITIONAL PLAINTIFFSfDEFENDANTS/ALIASES NOT LISTED ON THE FIRST PAGE

Trinity Financial Services, LLC, Defendant

Newport Bcach Holdings, LLC, Defendant

tito/mat cav»l`= sandra

Case: 18-05062 Doc# 8 Filed: 12/13/18 Entered: 12/13/18 15:58:24 Page 3 of 3

